Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Examiner called Applicant and discussed about the case and the amendment response filed by the Applicant on 5/13/2022.Examiner told the Applicant that new abstract filed on 5/13/2022 has been accepted and the specification objection has been withdrawn.
	The Examiner further told the Applicant that the Examiner has reviewed amendment to claims 1, 21 & 22. And found them to have over claims objections issued for these claims  as well as has also obviated rejections 112b issued for claims 1, 21 & 22 and rejection 101 for claim 21.
The Examiner then pointed out the  issues with these amended claims. The Examiner explained that claim 1, recites “one or both” in the preamble and there is erroneous mention of [0006]. Examiner suggested striking out “one or both” and the numbered feature . The Applicant agreed and authorized the Examiner to Examiner amendment to make these corrections.
	The Examiner further pointed out similar recitations “ one or both” in claims 21 & 22 and suggested striking out the these recitation. The Applicant authorized the Examiner to strike these recitations from claims 21 & 22.
	 The Examiner in conclusion told the Applicant that in view of non-final action mailed on 11/16/2021, the amendment response of the Applicant filed on 5/13/2022 and authorizing the Examiner to the agreed upon corrections, the case now been placed in allowable condition.
Response to Amendment and Arguments
	Please see the Examiner’s note above.
EXAMINER’S AMENDMENT
.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
.	Authorization for this examiner's amendment was given over phone from Scott Adams (Reg. No.63302) on 06/03/2022. 
The application has been amended as follows: 
Claim 1: Please  strike out the words “one or both” in line 03 of claim 1. Please also strike out “[0006]” in line 07 of claim 1.
Claim 21: Please  strike out the words “one or both” in line 03 of claim 1.
Claim 22: Please  strike out the words “one or both” in line 07 of claim 1.
Allowable Subject Matter
Claims 1-22 are allowed. 
This communication warrants no examiner’s reason for allowance, as applicant’s reply/amendment response makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s Remarks/Arguments filed on 05/13/2022 along with amendment of claims filled on 5/13/2022, non-final action mailed on 11/16/2021 and the Examiner’s Note mentioned above make clear the reasons why claims are patentable. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497